Title: Thomas Jefferson to Thomas Carstairs, 16 January 1818
From: Jefferson, Thomas
To: Carstairs, Thomas


                    
                        Sir
                        Monticello
Jan. 16. 18.
                    
                    Availing myself of the circumstance of our former acquaintance, I took the liberty on the 1st of November of requesting your information on the subject of Philadelphia prices for builders, for our government in a College we are building here: and Mr Carey in a letter since that informed me you had been so kind as to call on him, and to recieve for me a copy of the Philadelphia Builder’s price book. our situation being urgent obliges me to trouble you again, and to ask the transmission of the book by mail, with any information you may be so good as to favor me with as to any change of prices which may have taken place since the publication of that book, and any thing supplementory to it. I repeat the assurances of my great esteem & respect.
                    Th: Jefferson
                